Title: From George Washington to the Pennsylvania Council of Safety, 29 December 1776
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Newtown [Pa.] 29 Decemr 1776

This will be delivered to you by Captain  who commands the Guard that goes down with the Hessian prisoners taken at Trenton on

the 26th. The Deputy Adjutant General will make you a proper return of their Numbers. I leave the place, where they are to be quartered, to your better Judgments. But I think the Officers and Men should be separated. I wish the former may be well treated, and that the latter may have such principles instilled into them during their Confinement, that when they return, they may open the Eyes of their Countrymen, who have not the most cordial Affection for their English fellow Soldiers. I am Gentlemen with great Respect Your most obt & hble Servt

Go: Washington


P.S. It would be well to distribute some of the Papers printed and published by Congress among them.

